Appellee was prosecuted for an alleged violation of sections 9 and 25 of the Act of the Legislature of Alabama approved September 13, 1923 (Acts of Ala. 1923, 'p. 284). He was tried by the court, sitting without a jury, and found "not guilty."
From the judgment discharging him, the state undertakes to bring this appeal — by what authority, we do not know.
Other than in habeas corpus cases, the only right of appeal, by the state, in criminal cases, is, so far as we know, or are advised, that given by section 3239 of the Code of 1923. Clearly, this case does not fall within the right there given, and the appeal is hereby dismissed.
Appeal dismissed.